Citation Nr: 0623730	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
to include on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) and 4.16(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1950 to 
December 1951.  He was permanently retired from the Marine 
Corps due to wounds received in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in May 2002, and 
the RO issued a statement of the case (SOC) in July 2002.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2002.

In October 2005, the Board remanded this matter to the RO to 
arrange for the appellant to undergo a contemporaneous VA 
medical examination, by a physician, to obtain a medical 
opinion as to whether he is rendered unemployable as a result 
of his service-connected disabilities.  See 38 U.S.C.A. § 
5103A (West 2002).

For the reasons expressed below, this matter is again being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.   

As a final preliminary matter, the Board notes that, in a 
September 1995 Appellant's Brief filed with the Board, the 
appellant's representative appears to raise a new claim for 
service connection for hypertension.  As that issue has not 
been adjudicated by the RO, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on a claim for a TDIU on appeal is 
warranted, even though such action will, regrettably, further 
delay a final decision on the appellant's claim.  

Careful review of the claims file reflects that there are 
outstanding VA medical records.  The Board notes that the 
veteran in a November 2001 VA Form 21-8940 stated that he 
received treatment for service connected disabilities at the 
Wilkes Barre, Pennsylvania VAMC (Wilkes Barre VAMC).  This 
suggests that pertinent VA medical records may exist that are 
not associated with the current record.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file, copies of all VA medical 
records following the procedures prescribed in 38 C.F.R. § 
3.159 (2005).

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal. The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  The RO should also ensure that its letter meets 
the requirements of the  recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

As appropriate, after providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).   However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request from the Wilkes 
Barre VAMC copies of all medical records 
for the period of December 1951 to 
present.  In requesting the records, the 
RO should follow the procedures set forth 
in 38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal agencies.  
All records and/or responses received 
should be associated with the claims 
file.   

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on 
appeal. The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit. The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268  (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
a TDIU.  The RO should consider all  
pertinent evidence and legal authority 
(to include 38 C.F.R. § 3.321(b)(1) and 
4.16(b)) in adjudicating the claim.

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative a 
supplemental SOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford him the appropriate time for 
response before the claims file is 
returned to the Board for appellate 
review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet.  App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);  Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski,  3 
Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


